DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on December 08, 2020, amended claims 1, 2, 10, and 11 are entered.
Response to Arguments
Applicant's arguments, filed December 08, 2020, with respect to the rejection under 35 USC 101, have been fully considered but they are not persuasive.
At p. 11 of the Reply, Applicant argues that the claims are not directed to methods of organizing human behavior.  Examiner respectfully disagrees.  “The phrase ‘methods of organizing human activity’ is used to describe concepts relating to: … managing personal behavior or relationships or interactions between people.”  MPEP 2106.04(a)(2) II.  “[E]xamples of managing personal behavior recited in a claim include: …a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”  MPEP 2106.04(a)(2)  II. C.  Similarly, the above-cited abstract idea recites a set of rules for diagnosing a spinal order.  The classifications and scoring steps follow rules/instructions and/or are rules/instructions themselves. The rules/instructions provide a means for automating evaluation under the Oswestry Disability Index (ODI).
At p. 11-12 of the Reply, Applicant conflates the abstract idea with the elements in addition to the abstract idea (i.e. the additional elements).  The abstract idea, as identified below, can be performed in the human mind.  “[T]he "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.”  MPEP 2106.04(a)(2) III.  The claimed steps of “classify”, “further classify” and “generate” are types of observations, evaluations and judgments that can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).” MPEP 2106.05(g). When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
At p. 13, Applicant argues that the recited physical components make the claims eligible for patenting. Examiner respectfully disagrees.  “It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility.”  MPEP 2106.05 I. A.
At p. 14, Applicant argues that the claims are tied to a practical application. Examiner respectfully disagrees.  Treatment or prophylaxis – not diagnosis – has been held to be a practical application of an abstract idea.  The pending claims recite a process for diagnosing a spinal disorder.  Thus, the judicial exception (abstract idea) in claims 1-18 is not integrated into a practical application because:  the recitations regarding the generic computing components for the steps of “classify”, “further classify” and “generate” merely invoke a computer as a tool; the data-gathering steps and the data-output step (“cause the score to be displayed”) do not add a meaningful limitation to the method as they are insignificant extra-solution activity; and the claims do not apply the obtained score to a particular machine (the data is merely output in a post-solution step).
Applicant's arguments, filed December 08, 2020, with respect to the rejection under 35 USC 103, have been fully considered but they are not persuasive.
At p. 16 of the Reply, Applicant argues that Sunagawa “does not teach classifying movement data into an initial grouping associated with a plurality of activity categories, and then further classifying the movement data into one of those activities ….”  Reply, p. 16.  Examiner respectfully disagrees.  .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claims 1-18 are all within at least one of the four categories.
Step 2A, prong one
The independent claims recite:
classify at least a portion of the movement data into an initial grouping, wherein the initial grouping corresponds to a posture that is associated with a plurality of activity categories that correspond to different types of movement, 
further classify the at least a portion of the movement data into one of the plurality of activity categories, 
generate a score corresponding to the at least a portion of the movement data based on the activity category to which the movement data is classified.
The above claim limitations constitute an abstract idea that is part of the Certain Method of Organizing Human Activity and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“The phrase ‘methods of organizing human activity’ is used to describe concepts relating to: … managing personal behavior or relationships or interactions between people.”  MPEP 2106.04(a)(2) II.
“[E]xamples of managing personal behavior recited in a claim include: …a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“[T]he "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.”  MPEP 2106.04(a)(2) III.  The claimed steps of “classify”, “further classify” and “generate” are types of observations, evaluations and judgments that can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas. 
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Step 2A, prong two
This judicial exception (abstract idea) in claims 1-18 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for the steps of “classify”, “further classify” and “generate” merely invoke a computer as a tool.
The data-gathering step (“obtain patient data”) and the data-output step (“cause the score to be displayed”) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for the steps of “classify”, “further classify” and “generate”. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to diagnose a spinal disorder. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer the steps of “classify”, “further classify” and “generate”. The claims do not apply the obtained score to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: wearable device comprising sensor(s), short-range communication transmitter, inertial measurement unit, computing device comprising short-range communication receiver, and memory.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (para [0056]-[0057] and Fig. 4) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. “classify”, “further classify” and “generate”) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited herewith.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  
Dependent claims 2, 3, 11 and 12 recite further details of the data-gathering element.  These details are pre-solution activity under step 2A, prong two, and generic, well-understood sensors in the industry under step 2B.  See non-patent literature cited herewith.
Dependent claims 4-9 and 13-18 recite steps that narrow the abstract idea.  However, a narrow abstract idea is still and abstract idea.  “The Court has held that a claim may not preempt abstract ideas … even if the judicial exception is narrow ….”  MPEP 2106.04 I.  Although dependent claims 4-8 and 13-17 are further limiting, they still recite abstract ideas that manage personal behavior and/or can be performed in the mind.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0000300 A1 to Sunagawa et al (hereinafter “Sunagawa”; previously cited) in view of US 2013/0253334 A1 to Al-Ali et al (hereinafter “Al-Ali”).
As to claims 1 and 10, Sunagawa discloses a system for assessing a spinal disorder (preamble does not provide patentable weight in apparatus claim) and a method of assessing a spinal disorder (interpretation of assessing posture as “assessing a spinal disorder” is consistent with Applicant’s specification at [0044]-[0046]), comprising:
a wearable electronic device comprising one or more sensors (3W, Fig. 1) configured to obtain data associated with a wearer of the wearable electronic device (para [0150]), 
a communication transmitter (para [0158]);
wherein the wearable electronic device is configured to be positioned on a portion of a lower back of a wearer (“The sensor unit 3W is arranged on the central line 2 of the subject 1 at a roughly position of a dimple of a lower back (a lumbar triangle) Or, the sensor unit 3W is arranged on the central line 2 of the subject 1, and so that it is closely in contact with a pelvis via the lower back.” [0150]), 
wherein the one or more sensors comprises an inertial measurement unit that measures movement data of the wearer over a period of time (para [0158], [0467]), wherein the movement data comprises an angular velocity and an acceleration of movement of the lower back of the wearer over the period of time (“any combination of two or more of an acceleration sensor, an angular velocity sensor” para [0467]), 
an assessment system comprising: a computing device in communication with the wearable electronic device, wherein the computing device comprises a communication receiver (para [0158]), and a computer-readable storage medium comprising one or more programming instructions that, when executed, cause the computing device to ([0154]-[0156]):
receive patient data via the communication receiver from the communication transmitter over a period of time ([0158]), wherein the patient data comprises the movement data (3W placed at lower back [0150]), 

further classify the at least a portion of the movement data into one of the plurality of activity categories, (Figs. 25, 29-30 describe further classification of select movement; see also “posture can be classified into any one of 27 patterns.” [0481]);
generate a score corresponding to the at least a portion of the movement data based on the activity category to which the movement data is classified ([0343], [0377]), cause the score to be displayed via a client electronic device ([0343], [0377]). 
Sunagawa is silent as to whether the communication transmitter and communication receiver are short-range.  Al-Ali teaches a short-range communication transmitter and short-range communication receiver (para [0150]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize short-range transmission and receipt, as taught by Al-Ali, in the communication transmitter and communication receiver of Sunagawa “because these technologies require less power than other wireless technologies.”  Al-Ali, para [0150].

As to claims 2 and 11, Sunagawa and Al-Ali make obvious the system/method of claims 1 and 10. Sunagawa further discloses wherein the one or more sensors comprise one or more of the following: an inertial measurement unit ([0158], [0467]); an electrocardiogram sensor; an altimeter; a barometer ([0245]); a photoplethysmogram; a thermometer; or a microphone.

As to claims 3 and 12, Sunagawa and Al-Ali make obvious the system/method of claims 1 and 10. Sunagawa further discloses wherein the patient data comprises measurements related to one or more of the following: electrical activity information (interpreted as the electrical signal from the activity sensor ([0158], [0245], [0467]); sound information; or temperature information.



As to claims 7 and 16, Sunagawa and Al-Ali make obvious the system/method of claims 1 and 10. Sunagawa further discloses wherein the plurality of activity categories comprise one or more of the following: sleeping; driving; sitting; standing; or walking ([0276], [0401]).

As to claims 8 and 17, Sunagawa and Al-Ali make obvious the system/method of claims 1 and 10.  Sunagawa further discloses wherein the computer-readable storage medium further comprises one or more programming instructions that, when executed, cause the computing device to: determine a proposed diagnosis for the wearer, and cause the proposed diagnosis to be displayed via the client electronic device (Figs. 24a, 24b, [0343], 110-128 Fig. 28).

As to claims 9 and 18, Sunagawa and Al-Ali make obvious the system of claims 8 and 17.  Sunagawa further discloses wherein the one or more programming instructions that, when executed, cause the computing device to determine a proposed diagnosis for the wearer comprise one or more programming instructions that, when executed, cause the computing device to:  send the score to a diagnosis system, wherein the diagnosis system is configured to: retrieve diagnosis information associated with a condition from a data store, wherein the diagnosis information comprises a known score associated with the condition, identify the condition as the proposed diagnosis in response to the score corresponding to the known score, and send an indication of the condition to the computing device (“diagnosis system” interpreted as software executed by processor; software generates diagnosis and the display thereof Figs. 24a, 24b, [0343], 110-128 Fig. 28).

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa and Al-Ali in view of the article entitled “Activity Recognition using Accelerometer Sensor and Machine Learning Classifier” by Sukor et al. (hereinafter “Sukor”).
	As to claims 5 and 14, Sunagawa discloses the system/method of claims 1 and 10.  Sunagawa does not teach cause the computing device to compare the at least a portion of the movement data to a trained data set to determine a probability that the at least a portion of the movement data corresponds to a pattern associated with one of the plurality of activity categories.  Sukor teaches cause the computing device to compare the at least a portion of the movement data to a trained data set to determine a probability that the at least a portion of the movement data corresponds to a pattern associated with one of the plurality of activity categories (p. 234, col 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train using probability to correctly identify the sensed movement.

As to claims 6 and 15, Sunagawa and Sukor make obvious the system/method of claims 5 and 14.  Sukor further teaches wherein the computer-readable storage medium further comprises one or more programming instructions that, when executed, cause the computing device to use the at least a portion of the movement data to train or reinforce the trained data set as to movement specific to the wearer (p. 234, col 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train the classifier with data to correctly identify the sensed movement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “The use of a Bluetooth connection is advantageous in this case, as it enables the sensor unit to be connected to a wide range of devices.” US 2013/0096396 A1, [0066].
“Accelerometers are best placed on hip or the lower back” Trost et al, Abstract.
Conway et al teaches use of the ODI with inertial measurement (p. 818, col 2, para 3; p. 819, col 1, Activity monitors). 

Ahmadi teaches wearable inertial measurement unit with wireless communication (p. 98, col 2, last para.).
Rodríguez-Martín et al teaches a wearable inertial measurement unit with BLUETOOTH (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/David J. McCrosky/             Primary Examiner, Art Unit 3791